DENIED and Opinion Filed December 20, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00731-CV

                   IN RE JOSEPH WAYNE HUNTER, Relator

           Original Proceeding from the 265th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. F13-56295-R

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Goldstein
                          Opinion by Justice Pedersen, III
      Joseph Wayne Hunter filed a petition for writ of mandamus seeking to compel

the trial court to send a copy of his motion seeking post-conviction DNA testing to

the State and require the State to file a response within sixty days as required by

article 64.02(a) of the code of criminal procedure. See TEX. CODE CRIM. PROC. ANN.

art. 64.02(a). The Court ordered the respondent and real party in interest to file a

response to the petition.

      The State filed a response showing the trial court has issued to the State a

notice styled “Court’s Notification of Pro Se Motion Seeking Post-Conviction DNA

Testing.” The trial court’s notification directs the State to file a response within sixty
days. The trial court attached a copy of relator’s motion to the notification. The State

contends relator’s petition for mandamus has been rendered moot.

      Relator has filed a reply to the State’s response. In his response, relator states

he is unopposed to dismissing the mandamus proceeding provided that the Court

issues an order requiring the respondent and real party in interest to furnish him with

copies of the State’s response to the motion and the trial court’s final order so that

he might perfect an appeal.

      The trial court’s notification to the State delivers all of the relief relator

requested and is entitled to, thus rendering his petition for writ of mandamus moot.

See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (original proceeding)

(mandamus relief rendered moot when relator received information he was seeking);

In re Johnson, 599 S.W.3d 311, 311–12 (Tex. App.—Dallas 2020, orig. proceeding)

(mandamus proceeding seeking ruling on motion rendered moot when respondent

trial court ruled on motion). Accordingly, we agree with the State that this matter is

now moot. See Bonilla, 424 S.W.3d at 534 (dismissal is proper when mandamus

proceeding becomes moot); Johnson, 599 S.W.3d at 312 (dismissing petition for

writ of mandamus after matter became moot).

      The order relator requests in his reply, directing the trial court and the State to

provide relator with copies of the State’s response and the trial court’s final order, is

not appropriate for mandamus relief. First, regarding the State, the Court does not



                                          –2–
have mandamus jurisdiction over a district attorney unless it is necessary to enforce

our own jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b).

      Second, regarding the trial court, the duties relator asks us to enforce are not

yet due, and we will not presume the trial court will fail to provide relator with proper

notices in the pending Chapter 64 proceeding. See Cleveland v. County of Jack, 802

S.W.2d 906, 908 (Tex. App.—Fort Worth 1991, no writ) (mandamus not available

to compel performance of duty to be performed in future); see also State ex rel. Wade

v. Mays, 689 S.W.2d 893, 897 (Tex. Crim. App. 1985) (mandamus acts to undo or

nullify act already performed).

      We deny as moot relator’s petition for writ of mandamus.




                                             /Bill Pedersen, III//
210731f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                          –3–